Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland et al. (U.S. 5,925,818) in view of Morley et al. (U.S. 2014/0053422 A1). 

Regarding claim 1, Cleveland et al. disclose a surface profile measuring instrument as seen in Figs. 1-3 comprising an electromagnetic probe 8, the electromagnetic probe 8 comprising a probe tip 10 operable to be brought into proximity with a surface 4 of a substrate 2 to be measured (see Abstract & column 5, lines49-62), a drive unit via magnetic source 14-16 & cantilever portion 12 operable to generate a low frequency magnetic field penetrating (via penetrating by the force F on the tip 10 of Fig. 3D) the surface of the substrate (see column 5, lines 49-62, wherein a first magnetic source 14 is positioned on the probe 8 in the area of the tip portion 10. A second magnetic source 16 having a pole face 18 is positioned external to the probe 8, preferably above the first magnetic source 14, and applies a torque by a magnetic field B to the first magnetic source 14 so as to produce a force on the tip 10 as illustrated in FIG. 2), a pick up unit operable to detect the strength of the magnetic field and output a magnetic field strength reading (see Abstract, claims 1-6 & column 10, lines 50-67, wherein an output signal related to the amplitude of the magnetic field applied by the second magnetic source is produced and is indicative of a surface force applied to the probe); a computation unit 24 operable to determine a surface profile measurement based on the magnetic field strength reading (Controller 24, as illustrated, functions to control relative movement between the probe 8 and sample 2 during scanning in a conventional manner such as in scanning probe microscopy, for example. Controller 24 also functions in the control of the application of the magnetic field B from the second magnetic source 16 to the first magnetic source 14 in the present invention. The controller 24 illustrated in FIGS. 1, 2, and 3C-3F, typically is a computer controlling various functions during measurement of a surface force or during movement of the probe 8 on or over a surface. The controller 24 also receives and processes data received during such measurement of a surface force or during such movement of the probe 8, such as data on the measurement of or sensing of the deflection of the probe 8. The controller 24 is typically a computer that includes the requisite logic and circuitry to accomplish such control, data storage, and data processing; see column 9, lines 23-55). 
Cleveland et al. fail to disclose wherein the pick-up unit comprises at least two pick-up coils, and is operable to use the difference between each pick up coil’s magnetic field strength measurement to determine the surface profile measurement.
In related art, US 2014/0053422 to Morley et al. discloses a similar field of invention wherein a probe tip 10 having pick up unit comprises at least two pick-up coils, and is operable to use the difference between each pick up coil’s magnetic field strength measurement to determine the surface profile measurement (see Figs. 1-3 & paragraphs 0026-0028).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the field generated by the coil taught by Hayakawa to include two pick-up coins as taught by Morley et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification so that the pick-up coils and the difference between each pick up coil's measurement may be used to determine the surface profile measurement therefore increase the variation between successive measurements (see Morley’s Abstract & pars. 0026-0028).

Method claim 13 is rejected for the same reasons already applied to claim 1 as set forth above.


    PNG
    media_image1.png
    827
    662
    media_image1.png
    Greyscale

As to claim 2, Cleveland et al. disclose wherein the probe tip 10 is operable to be brought to a set distance away from the surface (see Fig. 4A & column 5, lines 50-62).
Method claim 14 is rejected for the same reasons applied to claim 2 above.
As to claim 3, Cleveland et al. disclose in Fig. 4A wherein the set distance is chosen so as to optimize the coefficient of variation and/or the dynamic range of measurements with the surface profile measuring instrument (see column 12, lines 35-55 wherein the forces between the tip and the sample predicts cantilever instabilities at distances less than 5 nm even for big tips (R=100 nm), large Hamaker constants (A=10.sup.-19 J)).
Method claim 15 is rejected for the same reasons as already applied to claim 3 above.
As to claim 6, Cleveland et al. disclose in Fig. 3 F, wherein the pickup unit comprises at least two pick-up coils 16a & 16b (see Fig. 3F), and the difference between each pick up coil’s measurement is used to determine the surface profile measurement (see column 10, lines 20-40, wherein the second magnetic source 16 includes electromagnetic coils 16a and 16b positioned external to the probe 8 with the cantilever portion 12 of the probe 8 positioned between the electromagnetic coils 16a and 16b to apply the magnetic field B to a magnetic moment m of the first magnetic source 14, in addition, the force curve in FIG. 4A illustrates a wetting force due to a contamination layer on the sample. Any calculation of attractive van der Waals forces between the tip and the sample predicts cantilever instabilities at distances less than 5 nm even for big tips (R=100 nm), large Hamaker constants (A=10.sup.-19 J), and weak cantilevers (k=50 pN/nm).).
Method claim 16 is rejected for the same reasons applied to claim 6 above.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland et al. (U.S. 5,925,818) in view of Morley et al. (U.S. 2014/0053422 A1) and  further view of Sahin (U.S. 2010/0175155 A1).
Cleveland et al. fail to disclose comprising a spacer operable to maintain the probe tip at the set distance from the surface; wherein the spacer may be operable to allow movement of the probe across the surface.
In related art, US (2010/0175155 A1) to Sahin discloses a similar invention wherein a surface observing apparatus which using the probe 16 to contact a surface 14 and a spacer 22 operable to maintain the probe tip at the set distance from the surface; wherein the spacer may be operable to allow movement of the probe across the surface (see pars. 0015 & 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe of Cleveland et al. by adding a spacer unit 22 as taught by Sahin as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow movement in any direction. Additionally, the spacer may be operable to minimize marks left on the surface. The spacer may comprise at least one thrust roller bearing in order to improve safer and higher profile accuracy (see Sahin’s pars. 0015 & 0037).

Claims 7-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland et al. (U.S. 5,925,818) in view of Morley et al. (U.S. 2014/0053422 A1) and further view of Hosaka et al. (U.S. 5,436,448).
As to claim 7, Cleveland et al. & Morley et al. fail to disclose the computation unit is operable to determine the surface profile measurement by first obtaining a distance measurement of the apparent distance between the probe tip and the substrate from the magnetic field strength reading, and then converting the distance measurement into the surface profile measurement. 
In related art, US 5,436,448 to Hosaka et al. disclose a similar invention wherein a surface observing apparatus which using the probe 17 to contact a surface 2 and the computation unit is operable to determine the surface profile measurement by first obtaining a distance measurement of the apparent distance between the probe tip and the substrate from the magnetic field strength reading, and then converting the distance measurement into the surface profile measurement (see column 10 line 49 to column 11 line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displacement of Cleveland et al. by adding a measurement unit as taught by Hosaka et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to obtains the basic instrument response comprising a distance measurement, a correction algorithm is applied to the response so as to obtain a surface profile measurement in order to improve higher profile accuracy.
As to claim 8, Cleveland et al. & Morley et al. fail to disclose wherein the computation unit is operable to convert the distance measurement into a surface profile measurement by applying a correction algorithm to the distance measurement.
In related art, US 5,436,448 to Hosaka et al. disclose a similar invention wherein a surface observing apparatus which using the probe 17 to contact a surface 2 and wherein the computation unit is operable to convert the distance measurement into a surface profile measurement by applying a correction algorithm to the distance measurement (see column 10 line 49 to column 11 line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displacement of Cleveland et al. by adding a measurement unit as taught by Hosaka et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to obtains the basic instrument response comprising a distance measurement, a correction algorithm is applied to the response so as to obtain a surface profile measurement in order to improve higher profile accuracy.
As to claim 9, Cleveland et al. disclose wherein the correction algorithm is dynamic via magnetic force control as seen in Figs. 4A-4C, wherein one of a plurality of correction functions are applied to a distance measurement (see Fig. 4A, column 12, lines 52-67).
As to claim 10, Cleveland et al. disclose wherein each correction function is associated with a set range of distance measurements (see column 13, lines 32 to column 14, line 60).
As to claim 11, Cleveland et al. disclose wherein the correction function applied to the distance measurement is the correction function associated with a range into which the distance measurement falls (see column 13, lines 32 to column 14, line 60).
As to claim 12, Cleveland et al. & Morley et al. fail to wherein the computation unit is operable to allow one of a plurality of correction algorithms to be chosen and applied to the distance measurement, each correction algorithm being associated with a standard of profile measurement.
In related art, US 5,436,448 to Hosaka et al. disclose a similar invention wherein a surface observing apparatus which using the probe 17 to contact a surface 2 and wherein the computation unit is operable to allow one of a plurality of correction algorithms to be chosen and applied to the distance measurement, each correction algorithm being associated with a standard of profile measurement (see column 10 line 49 to column 11 line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displacement of Cleveland et al. by adding a measurement unit as taught by Hosaka et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to obtains the basic instrument response comprising a distance measurement, a correction algorithm is applied to the response so as to obtain a surface profile measurement in order to improve higher profile accuracy.
As to claim 17, see the rejection of claim 8 set forth above.
As to claim 18, Cleveland et al. disclose wherein the correction algorithm is dynamic, wherein one of a plurality of correction functions are applied to a distance measurement (see Fig. 4A, column 12, lines 52-67). See the rejection of claim 9 set forth above.
As to claim 19, Cleveland et al. disclose wherein each correction function is associated with a set range of distance measurements (see Fig. 4A, column 12, lines 52-67). Seed the rejection of claim 10 set forth above.
As to claim 20, Cleveland et al. disclose wherein the correction function applied to the distance measurement is the correction function associated with a range into which the distance measurement falls (see column 13, lines 32 to column 14, line 60). See the rejection of claim 11 set forth above.

Response to Arguments
Applicant’s arguments with respect to above rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that prior art of record Cleveland et al. do not disclose the newly added limitations wherein the pick-up unit comprises at least two pick-up coils.  However, based upon the amending claims, the examiner is now introducing Morley et al, which covers what is claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			April 21, 2022./Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858